— Proceeding, pursuant to CPLR article 78, (1) to compel the respondents to assemble a Medical Malpractice Panel and to convene said Panel immediately on ground that the respondents’ failure to do so is a continuing violation of petitioners’ rights, as it effectively blocks their right to bring on their case for trial; or in the alternative, (2) to find a suitable Panel member from without Suffolk County; and/or (3) to order that the case be heard before a Panel outside Suffolk County in a county in which suitable Panel members can be more easily obtained.
Application granted to the extent of directing that the respondents transfer the matter to the Medical Malpractice Panel for the County of Queens.
Due to the egregious delay in the case before us, a transfer to the Medical Malpractice Panel in Queens County is warranted. Mollen, P. J., Lazer, Thompson and Bracken, JJ., concur.